Exhibit 10.71


GENERAL RELEASE AND SEPARATION AGREEMENT


This General Release and Separation Agreement (hereafter “Agreement”) is entered
into between John Raffle (the “Executive”), and ArthroCare Corporation (the
“Company”) (collectively referred to as the “Parties”), effective eight days
after the Executive’s signature (the “Effective Date”), unless he revokes his
acceptance as provided in Paragraph 8(b), below.  The Company shall have no
right to revoke this Agreement.


WHEREAS, the Executive was the Senior Vice President, Strategic Business Units
of the Company pursuant to the terms of an Employment Agreement effective as of
April 21, 2008 (the “Employment Agreement”);


WHEREAS, the Company reported on December 19, 2008, by press release, that the
Executive had tendered his resignation (the “Press Release”);


WHEREAS, the Company and the Executive now wish to document the termination of
their employment relationship and fully and finally to resolve all matters
between them;


THEREFORE, in exchange for the good and valuable consideration set forth herein,
the adequacy of which is specifically acknowledged, the Executive and the
Company hereby agree as follows:


1.           Resignation of Employment.  The Parties hereto confirm the
termination of Executive’s employment and all positions that the Executive held
as an officer of the Company and all subsidiaries of the Company, effective at
the close of business on December 18, 2008 (the “Termination Date”).


2.           Payment of Accrued Wages and Expenses.  The Executive has been paid
an amount equal to all accrued wages through the Termination Date, including
accrued, unused vacation or paid time off, less applicable withholding, and all
expenses incurred and submitted for reimbursement for events prior to December
31, 2008.


3.           Bonus for the Calendar Year Ended December 31, 2008.  The Executive
agrees that he shall not be eligible for a bonus for the calendar year ended
December 31, 2008.


4.           Separation Payment; Benefits.  Within three (3) days of the
Effective Date, the Company shall pay the Executive $75,000 (seventy-five
thousand dollars) (the “Separation Payment”), less all applicable taxes and
other authorized withholding.
 

--------------------------------------------------------------------------------


5.           Consulting Services.  For a period commencing with the Effective
Date and continuing thereafter for a period of eleven (11) consecutive months
(the “Retained Consultant Period”), the Executive shall provide assistance to
the Company at its reasonable request (“Litigation Assistance”) in conjunction
with Arthrocare Corporation v. Gyrus Medical, Inc., Gyrus Ent, L.L.C., and Gyrus
Acmi, Inc., Case No. 1:07-CV-00729-SLR in the United States District Court for
the District of Delaware, and the related arbitration between Gyrus Group, PLC,
Ethicon, Inc. and ArthroCare (collectively referred to herein as the
“Litigation”).  In providing Litigation Assistance to the Company, the Executive
agrees that he shall function as an independent contractor, and not as an
employee of the Company.  During the Retained Consultant Period, the Company
shall pay the Executive $3,500 (three thousand five hundred dollars) per
calendar month (or partial month), in advance (within five (5) days of the
Effective Date for the first month and on the first of the month thereafter) for
Litigation Assistance hereunder.  The aggregate amount paid for Litigation
Assistance shall not exceed $40,000 (forty thousand dollars).  During the
Retained Consultant Period, Executive shall not be obligated to devote more than
fifteen (15) hours in any calendar month (or any partial calendar month) to the
performance of Litigation Assistance.  The Company may terminate Executive’s
obligation to provide Litigation Assistance upon the earlier of (a) the
settlement, trial, or other resolution of the Litigation, or (b) the Company’s
written notification to the Executive of termination of the Litigation
Assistance; provided, however, if at the time of such termination, Executive has
been paid less than $30,000 (thirty thousand dollars) for Litigation Assistance
hereunder, then the Company shall be obligated to pay a termination fee equal to
the difference between what the Executive has actually been paid for Litigation
Assistance and $30,000 (thirty thousand dollars).  It is further provided that
Executive may terminate his obligation to provide Litigation Assistance upon
giving thirty (30) days’ advance written notice.


6.           Tax Indemnity.  The Executive acknowledges that he has not received
and does not rely upon any tax advice given by the Company or its attorneys or
representatives.  The Executive further agrees that he shall be solely
responsible for all tax assessments, penalties, and fines levied against the
payments made pursuant to this Agreement by any taxing authority, and shall
indemnify, defend and hold harmless (all to the maximum extent allowed by law)
the Company against all tax assessments, penalties, and fines assessed by any
taxing authority against the Company as a result of (a) the Executive’s
characterization of the Settlement Payment made pursuant to this Agreement, or
(b) any failure by the Executive to pay taxes as required on any and all
payments made pursuant to this Agreement.


7.           Equity Awards.  All equity awards granted to the Executive shall be
treated in accordance with the terms of the applicable Plan(s), Agreement(s) and
Notice(s) of Grant, and such rights shall survive the execution of this
Agreement, and are not merged or integrated into this Agreement.



--------------------------------------------------------------------------------


8.           General Release of Claims by the Executive.


(a)           The Executive, on behalf of himself and his executors, heirs,
administrators, representatives and assigns, hereby agrees to release and
forever discharge the Company and all predecessors, successors and their
respective parent corporations, affiliates, related, and/or subsidiary entities,
and all of their past and present investors, directors, shareholders, officers,
general or limited partners, employees, attorneys, agents and representatives,
and employee benefit plans in which the Executive is or has been a participant
by virtue of his employment with the Company, from any and all claims, debts,
demands, accounts, judgments, rights, causes of action, equitable relief,
damages, costs, charges, complaints, obligations, promises, agreements,
controversies, suits, expenses, compensation, responsibility and liability of
every kind and character whatsoever (including attorneys’ fees and costs),
whether in law or equity, known or unknown, asserted or unasserted, suspected or
unsuspected (collectively, “Claims”), which the Executive has or may have had
against such entities based on any events or circumstances arising or occurring
on or prior to the date hereof or on or prior to the Termination Date, arising
directly or indirectly out of, relating to, or in any other way involving in any
manner whatsoever the Executive's employment by the Company or the separation
thereof, and any and all claims arising under federal, state, or local laws
relating to employment, including without limitation claims of wrongful
discharge, breach of express or implied contract, fraud, misrepresentation,
defamation, or liability in tort, claims of any kind that may be brought in any
court or administrative agency, any claims arising under Title VII of the Civil
Rights Act; the Civil Rights Act of 1866; the Sarbanes-Oxley Act; the Age
Discrimination in Employment Act; the Equal Pay Act; the Fair Labor Standards
Act; the Employee Retirement Income Security Act; the Americans with
Disabilities Act; the Family Medical Leave Act; and/or any other local, state or
federal law governing discrimination in employment and/or the payment of wages
and benefits; and claims arising under the Employment
Agreement.  Notwithstanding the generality of the foregoing, the Executive does
not release the following claims and rights, and same shall survive the
execution of this Agreement and are not merged or integrated into this
Agreement:


(i)           Claims for unemployment compensation or any state disability
insurance benefits pursuant to the terms of applicable state law;


(ii)           Claims to continued participation in certain of the Company's
group benefit plans pursuant to the terms and conditions of the federal law
known as COBRA;


(iii)          The Executive’s right to bring to the attention of the Equal
Employment Opportunity Commission claims of discrimination; provided, however,
that the Executive does release his right to secure any damages for alleged
discriminatory treatment; and


(iv)          The Executive’s rights under this Agreement, his rights as a
shareholder, and his rights to indemnification (and advancement of expenses)
from the Company pursuant to the terms of the Indemnification Agreement entered
into between the Company and the Executive, common law, statute, charter, bylaws
or otherwise, all as they currently exist.



--------------------------------------------------------------------------------


(v)           Coverage pursuant to otherwise applicable D&O or other insurance
policies currently or hereafter maintained by the Company.


(b)           In accordance with the Older Workers Benefit Protection Act of
1990, the Executive acknowledges that he is aware of the following:


(i)            This Section 8, and this Agreement are written in a manner
calculated to be understood by the Executive.


(ii)           The waiver and release of claims under the Age Discrimination in
Employment Act contained in this Agreement does not cover rights or claims that
may arise after the date on which the Executive signs this Agreement.


(iii)           This Agreement provides for consideration in addition to
anything of value to which the Executive is already entitled.


(iv)           The Executive has been advised to consult an attorney before
signing this Agreement.


(v)            The Executive has been granted forty-five (45) days after he is
presented with this Agreement to decide whether or not to sign this
Agreement.  If the Executive executes this Agreement prior to the expiration of
such period, he does so voluntarily and after having had the opportunity to
consult with an attorney, and hereby waives the remainder of the consideration
period.


(vi)           The Executive has the right to revoke this Agreement within seven
(7) days of signing it.  In the event this Agreement is revoked, it will be null
and void in its entirety, and the Executive will not receive the benefits of
this Agreement.


If the Executive wishes to revoke this Agreement, he must deliver written notice
stating that intent to revoke, in accordance with the notice provisions of
Section 15, on or before 5:00 p.m. on the seventh (7th) day after the date on
which the Executive signs this Agreement.



--------------------------------------------------------------------------------


9.            Nondisparagement.  The Executive agrees that he shall not
disparage or otherwise communicate untrue negative statements or opinions about
the Company, its Board members, officers, employees or business and the Company
agrees that neither its Board members nor officers shall disparage or otherwise
communicate untrue negative statements or opinions about the Executive;
provided, that nothing herein shall preclude truthful statements made to law
enforcement, regulatory or other governmental personnel, or in response to a
subpoena, court order, or similar process, or otherwise required by law.  In the
event Company is contacted by any person or entity that has or is considering
employing or entering into a business relationship with the Executive, the
Company shall confirm only the dates of the Executive’s employment and his last
job title.


10.           Nonsolicitation Covenants.  For a period of 12 months after the
Effective Date, the Executive shall not do any of the following without the
prior written consent of the Company’s Board of Directors:


(a)           Solicit Business.  Solicit or influence or attempt to influence
any client, customer or other person, either directly or indirectly, to direct
his or its purchase of the Company’s products and/or services to any person,
firm, corporation, institution or other entity in competition with the business
of the Company (which for the avoidance of doubt does not prohibit the
solicitation of customers for sales of products that are not the same or similar
to those protected by the Company’s or its subsidiaries’ intellectual property
rights as set forth in 10(a) above); and


(b)           Solicit Personnel.  Solicit or influence or attempt to influence
any person employed by the Company to terminate or otherwise cease his
employment with the Company or become an employee of any competitor of the
Company.


11.           Executive’s Representations and Warranties.  The Executive
represents and warrants that:


(a)           He has been paid all wages owed to him by the Company, including
all accrued, unused vacation or paid time off, through the Termination Date;


(b)           During the course of the Executive’s employment, he did not
sustain any injuries for which he might be entitled to compensation pursuant to
applicable workers compensation law;


(c)           The Executive has not initiated any adversarial proceedings of any
kind against the Company or against any other person or entity released herein.


12.           Confidential Information; Return of Company Property.  The
Executive hereby expressly confirms his continuing obligations to the Company
pursuant to the Employment, Proprietary Information and Invention Assignment
Agreement (the “Confidentiality Agreement”) executed by the Executive on
November 23, 1999, a copy of which is attached as Exhibit A hereto and
incorporated by reference herein.



--------------------------------------------------------------------------------


The Executive shall deliver to the Company within 10 days of the Effective Date
all originals and copies of correspondence, drawings, manuals, letters, notes,
notebooks, reports, programs, plans, proposals, financial documents, or any
other documents concerning the Company’s customers, business plans, marketing
strategies, products, processes or business of any kind and/or which contain
proprietary information or trade secrets which are in the possession or control
of the Executive or his agents or representatives, provided that Executive may
retain copies of any documents created or obtained by Executive which relate to
the Investigation or the facts or circumstances which form the basis for the
Investigation.


It is expressly agreed that Executive shall retain possession and is hereby
given ownership of the cell phone (and related telephone number) he used while
at the Company.  The Executive represents that, with the exception of said cell
phone, he has returned to the Company all equipment issued to him, and has no
Company equipment in his possession or control.


13.           In the Event of a Claimed Breach.  All controversies, claims and
disputes arising out of or relating to this Agreement, including without
limitation any alleged violation of its terms, shall be resolved by final and
binding arbitration before a single neutral arbitrator in Austin, Texas in
accordance with the Employment Dispute Resolution Rules of the American
Arbitration Association (“AAA”). The arbitration shall be commenced by filing a
demand for arbitration with the AAA within 14 (fourteen) days after the filing
party has given notice of such breach to the other party.  The arbitrator shall
award the prevailing party attorneys’ fees and expert fees, if
any.  Notwithstanding the foregoing, it is acknowledged that it will be
impossible to measure in money the damages that would be suffered if the parties
fail to comply with any of the obligations imposed on them under Section
12(a)  and (b) hereof, and that in the event of any such failure, an aggrieved
person will be irreparably damaged and will not have an adequate remedy at
law.  Any such person shall, therefore, be entitled to injunctive relief,
including specific performance, to enforce such obligations, and if any action
shall be brought in equity to enforce any of the provisions of Section 12(a) and
(b) of this Agreement, none of the parties hereto shall raise the defense that
there is an adequate remedy at law.


14.           Choice of Law.  This Agreement shall in all respects be governed
and construed in accordance with the laws of the State of Texas, including all
matters of construction, validity and performance, without regard to conflicts
of law principles.



--------------------------------------------------------------------------------


15.           Notices.  All notices, demands or other communications regarding
this Agreement shall be in writing and shall be sufficiently given if either
personally delivered or sent by facsimile or overnight courier, addressed as
follows:


(a)
If to the Company:



Arthrocare Corporation
7500 Rialto Boulevard
Building Two, Suite 100
Austin, Texas 78735
Attn:  General Counsel
Tel:  512-391-3900
Fax:  512-391-3901


(b)
If to the Executive:



John Raffle
5415 Buckman Mountain Rd
Austin, TX 78746
Tel:   512.632.8145


copy to:


J. David Washburn
Andrews Kurth LLP
1717 Main Street, Suite 3700
Dallas, Texas 75201


15.           Severability.  Except as otherwise specified below, should any
portion of this Agreement be found void or unenforceable for any reason by a
court of competent jurisdiction, the parties intend that such provision be
limited or modified so as to make it enforceable, and if such provision cannot
be modified to be enforceable, the unenforceable portion shall be deemed severed
from the remaining portions of this Agreement, which shall otherwise remain in
full force and effect.  If any portion of this Agreement is so found to be void
or unenforceable for any reason in regard to any one or more persons, entities,
or subject matters, such portion shall remain in full force and effect with
respect to all other persons, entities, and subject matters.  This Section 15
shall not operate, however, to sever from the economic terms of this Agreement
the Executive’s obligation to provide the binding release to all entities
intended to be released hereunder.


16.           Understanding and Authority.  The Parties understand and agree
that all terms of this Agreement are contractual and are not a mere recital, and
represent and warrant that they are competent to covenant and agree as herein
provided.



--------------------------------------------------------------------------------


17.           Integration Clause.  Except as set forth herein, this Agreement
contains the entire agreement of the Parties with regard to the separation of
the Executive's employment, and supersedes any prior agreements as to that
matter. This Agreement may not be changed or modified, in whole or in part,
except by an instrument in writing signed by the Executive and an authorized
officer of the Company.


18.           Execution in Counterparts.  This Agreement may be executed in
counterparts with the same force and effectiveness as though executed in a
single document.


The Parties have carefully read this Agreement in its entirety; fully understand
and agree to its terms and provisions; and intend and agree that it is final and
binding on all Parties.


IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed
the foregoing on the dates shown below.
 
JOHN RAFFLE
 
ARTHROCARE CORPORATION
                     
/s/ John Raffle
 
/s/ David Fitzgerald
                   
By:
David Fitzgerald
                   
Title:
Acting Chief Executive Officer
             
Date:
February 20, 2009
 
Date:
February 21, 2009
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


ARTHROCARE CORPORATION


EMPLOYMENT, PROPRIETARY INFORMATION
AND INVENTION ASSIGNMENT AGREEMENT
 


As a condition of my employment with ArthroCare Corporation, its subsidiaries,
affiliates, successors or assigns (together the "Company"), and in consideration
of my employment with the Company and my receipt of the compensation now and
hereafter paid to me by Company, I agree to the following:


1.           At-Will Employment.  I understand and acknowledge that my
employment with the Company is for an unspecified duration and constitutes
"at-will" employment.  I acknowledge that this employment relationship may be
terminated at any time, with or without good cause or for any or no cause, at
the option either of the Company or myself, with or without notice.


2.           Confidential Information.


(a)           Company Information.  I agree at all times during the term of my
employment and thereafter, to hold in strictest confidence, and not to use,
except for the benefit of the Company, or to disclose to any person, firm or
corporation without written authorization of the Board of Directors of the
Company, any Confidential Information of the Company.  I understand that
"Confidential Information" means any Company proprietary information, technical
data, trade secrets or know-how, including, but not limited to, research,
product plans, products, services, customer lists and customers (including, but
not limited to, customers of the Company on whom I called or with whom I became
acquainted during the term of my employment), markets, software, developments,
inventions, processes, formulas, technology,
designs, drawings, engineering, hardware configuration information, marketing,
finances or other business information disclosed to me by the Company either
directly or indirectly in writing, orally or by drawings or observation of parts
or equipment. I further understand that Confidential Information does not
include any of the foregoing items which (i) has become publicly known and made
generally available through no wrongful act of mine; (ii) was known to me at the
time of disclosure; (iii) is at any time disclosed to me by a third party who
has the right to do so; or (iv) to the extent disclosure is required pursuant to
legal process or by law.


(b)           Former Employer Information.  I agree that I will not, during my
employment with the Company, improperly use or disclose any proprietary
information or trade secrets of any former or concurrent employer or other
person or entity and that I will not bring onto the premises of the Company any
unpublished document or proprietary information belonging to any such employer,
person or entity unless consented to in writing by such employer, person or
entity.


(c)           Third Party Information.  I recognize that the Company has
received and in the future will receive from third parties their confidential or
proprietary information subject to a duty on the Company's part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. I agree to hold all such confidential or proprietary information in
the strictest confidence and not to disclose it to any person, firm or
corporation or to use it except as necessary in carrying out my work for the
Company consistent with the Company's agreement with such third party.


3.           Inventions.


(a)           Prior Inventions.  I have attached hereto, as Exhibit A, a list
describing all inventions, original works of authorship, developments,
improvements, and trade secrets which were made by me prior to my employment
with the Company (collectively referred to as "Prior Inventions"), which belong
to me, which relate to the Company's proposed business, products or research and
development, and which are not assigned to the Company hereunder; or, if no such
list is attached, I represent that there are no such Prior Inventions.  If I do
so incorporate such a prior invention, the Company is hereby granted (to the
extent I am then free to grant such a license under my interest in that prior
invention) and shall have a nonexclusive, royalty-free, irrevocable, perpetual,
worldwide license to make, have made, modify, use and sell such prior invention
as part of or in connection with such product, process or machine.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Assignment of Inventions.  I agree that I will promptly make full
written disclosure to the Company, will hold in trust for the sole right and
benefit of the Company, and hereby assign to the Company, or its designee, all
my right, title, and interest in and to any and all inventions, original works
of authorship, developments, concepts, improvements or trade secrets, whether or
not patentable or registrable under copyright or similar laws, which I may
solely or jointly conceive or develop or reduce to practice, or cause to be
conceived or developed or reduced to practice, during the period of time I am in
the employ of the Company (collectively referred to as "Inventions"), except is
provided in Section 3(f) below. I further acknowledge that all original works of
authorship which are made by me solely or jointly with others) within the scope
of and during the period of my employment with the Company and which re
protectible by copyright are "works made for hire," as that term is defined in
the United States Copyright Act.


(c)           Inventions Assigned to the United States.  I agree to assign to
the United States government all my right title and interest in and to any and
all Inventions whenever such full title is required to be in the United States
by a contract between the Company and the United States or any of its agencies.


(d)           Maintenance of Records.  I agree to keep and maintain adequate and
current written records f all Inventions made by me (solely or jointly with
others) during the term of my employment with the Company. The records will be
in the form of notes, sketches, drawings, and any other format that may be
specified by the Company. The records will be available to and remain the sole
property of the Company at all times.


(e)           Patent and Copyright Registrations.  I agree to assist the
Company, or its designee, at the Company's expense, in every proper way to
secure the Company's rights in the Inventions and any copyrights, patents, mask
work rights or other intellectual property rights relating thereto in any and
all countries, including the disclosure to the Company of all pertinent
information and data with respect thereto, the execution of all applications,
specifications, oaths, assignments and all other instruments which the Company
shall deem necessary in order to apply for and obtain such rights and in order
to assign and convey to the Company, its successors, assigns and nominees the
sole and exclusive rights, title and interest in and to such Inventions, and any
copyrights, patents, mask work rights or other intellectual property rights
relating thereto. I further agree that my obligation to execute or cause to be
executed, when it is in my power to do so, any such instrument or papers shall
continue after the termination of this Agreement. If the Company is unable
because of my mental or physical incapacity or for any other reason to secure my
signature to apply for or to pursue any application for any United States or
foreign patents or copyright registrations covering Inventions or original works
of authorship assigned to the Company as above, then I hereby irrevocably
designate and appoint the Company and its duly authorized officers and agents as
my agent and attorney in fact, to act for and in my behalf and stead to execute
and file any such applications and to do all other lawfully permitted acts to
further the prosecution and issuance of letters patent or copyright
registrations thereon with the same legal force and effect as if executed by me.


(f)           Exception to Assignments.  I understand that the provisions of
this Agreement requiring assignment of Inventions to the Company do not apply to
any invention which qualifies fully under the provisions of California Labor
Code Section 2870 (attached hereto as Exhibit B). I will advise the Company
promptly in writing of any inventions that I believe meet the criteria in
California Labor Code Section 2870 and not otherwise disclosed on Exhibit A.


4.           Conflicting Employment.  I agree that, during the term of my
employment with the Company, I will not engage in any other employment,
occupation, consulting or other business activity directly related to the
business in which the Company is now involved or becomes involved during the
term of my employment, nor will I engage in any other activities that conflict
with my obligations to the Company. It is understood that other employment,
occupation, consulting or other business activity outside of the field of
bipolar electrosurgical tools shall not be deemed directly related to the
business in which the Company is now involved or becomes involved.


5.           Returning Company Documents.  I agree that, at the time of leaving
the employ of the Company, I will deliver to the Company (and will not keep in
my possession, recreate or deliver to anyone else) any and all devices,
records, data, notes, reports, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, materials, equipment, other documents or
property, or reproductions of any aforementioned items developed by me pursuant
to my employment with the Company or otherwise belonging to the Company, its
successors or assigns. In the event of the termination of my employment, I agree
to sign and deliver the "Termination Certification" attached hereto as Exhibit
C.
 
 
 

--------------------------------------------------------------------------------

 


6.           Notification to New Employer.  In the event that I leave the employ
of the Company, I hereby grant consent to notification by the Company to my new
employer about my rights and obligations under this Agreement.


7.           Solicitation of Employees.  I agree that for a period of twelve
(12) months immediately following the termination of my relationship with the
Company for any reason, whether with or without cause, I shall not either
directly or indirectly solicit, induce, recruit or encourage any of the
Company's employees to leave their employment, or take away such employees, or
attempt to solicit, induce, recruit, encourage or take away employees of the
Company, either for myself or for any other person or entity.


8.           Conflict of Interest Guidelines. I agree to diligently adhere to
the Conflict of Interest Guidelines attached as Exhibit D hereto.


9.           Representations. I agree to execute any proper oath or verify any
proper document required to carry out the terms of this Agreement. I represent
that my performance of all the terms of this Agreement will not breach any
agreement to keep in confidence proprietary information acquired by me in
confidence or in trust prior to my employment
by the Company. I have not entered into, and I agree I will not enter into, any
oral or written agreement in conflict
herewith.


10.         Arbitration and Equitable Relief.


(a)           Arbitration.  Except as provided in Section 10(b) below, I agree
that any dispute or controversy arising out of or relating to (i) any
interpretation, construction, performance or breach of this Agreement, or (ii)
my employment by the Company or the termination of such employment shall be
settled by private, confidential and binding arbitration conducted by a single
neutral arbitrator in Santa Clara County, California. Discovery shall be
permitted in connection with any arbitration pursuant to this Agreement, in
accordance with the provisions of California Code of Civil Procedure, Section
1283.05, which is incorporated herein by this (and the law of remedies, if
applicable) of the state of California, or federal law, or both, as applicable.
The arbitrator is without jurisdiction to apply any different substantive law.
The arbitrator shall have the authority to entertain a motion to dismiss and/or
a motion for summary judgment by my party and shall apply the standards
governing such motions under the Federal Rules of Civil Procedure. Except as
otherwise provided herein, the arbitration proceedings shall be governed by the
applicable rules of the American Arbitration Association. The arbitrator shall
be appointed by agreement reached between the parties or, if no agreement can be
reached, by the American Arbitration Association pursuant to its rules. The
decision of the arbitrator shall be final and binding, and judgment thereon may
be entered in any court having jurisdiction. I understand that, by signing this
Agreement, I am giving up my right to a jury trial.


(b)           Equitable Remedies.  I agree that it would be impossible or
inadequate to measure and calculate the Company's damages from any breach of the
covenants set forth in Sections 2, 3, and 5 herein. Accordingly, I agree hat if
I breach any of such Sections, the Company will have available, in addition to
any other right or remedy available, the right to obtain an injunction from a
court of competent jurisdiction restraining such breach or threatened breach and
to specific performance of any such provision of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 


11.         General Provisions


(a)           Governing Law, Consent to Personal Jurisdiction. This Agreement
will be governed by the laws of the State of California. I hereby expressly
consent to the personal jurisdiction of the state and federal courts located in
California for any lawsuit filed there against me by the Company arising from or
relating to this Agreement.
(b)           Entire Agreement.  This Agreement sets forth the entire agreement
and understanding between the Company and me relating to the subject matter
herein and merges all prior discussions between us. No modification of or
amendment to this Agreement, nor any waiver of any rights under this agreement,
will be effective unless in writing signed by the party to be charged. Any
subsequent change or changes in my duties, salary or compensation will not
affect the validity or scope of this Agreement.


(c)           Severability.  If one or more of the provisions in this Agreement
are deemed void by law, then the remaining provisions will continue in full
force and effect.


(d)           Successors and Assigns.  This Agreement will be binding upon my
heirs, executors, administrators and other legal representatives and will be for
the benefit of the Company, its successors, and its assigns.


 

Date: November 23, 1999        
 
   
/s/ John T. Raffle
 
 
    Signature  
 
   
 
                  John T. Raffle        
Name of Employee (typed or printed)
 

Witness
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A




LIST OF PRIOR INVENTIONS
AND ORIGINAL WORKS OF AUTHORSHIP
 

   
Identifying Number
Title
Date
or Brief Description

 
 
 
 
 
 
 
 
x
No inventions of improvements
       
__
Additional Sheets Attached
           

Signature of Employee:
/s/ John T. Raffle
       
Print Name of Employee:
John T. Raffle
       
Date:
November 23, 1999

 
 
 

--------------------------------------------------------------------------------

 
 
 